         Case 5:18-cv-00157-RH-MJF Document 55 Filed 06/26/19 Page 1 of 2
                                                                               Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION




BRIDGET McCARTER,
                  Plaintiff,
v.                                                     Case No. 5:18cv157-RH/MJF
MHM HEALTH PROFESSIONALS,
INC.,
                  Defendant.
_______________________________/


                     ORDER GRANTING SUMMARY JUDGMENT


         For the reasons set out on the record of the summary-judgment hearing on

June 26, 2019,

         IT IS ORDERED:

         1. The defendant’s summary-judgment motion, ECF No. 44, is granted.

         2. The clerk must enter judgment stating, “This action was resolved on a

summary-judgment motion. It is ordered that the plaintiff Bridget McCarter

recover nothing on her claims against the defendant MHM Health Professionals,

Inc. The claims are dismissed on the merits.”

         3. The clerk must close the file.



Case No. 5:18cv157-RH/MJF
         Case 5:18-cv-00157-RH-MJF Document 55 Filed 06/26/19 Page 2 of 2
                                                                            Page 2 of 2




         SO ORDERED on June 26, 2019.

                                s/Robert L. Hinkle
                                United States District Judge




Case No. 5:18cv157-RH/MJF
